Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 1 of 11




                   EXHIBIT G
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 2 of 11




                               CONSULTING AGREEMENT

       This Consulting Agreement ('Agreement") is made and entered into effective the
30th day of August, 2007 (Effective Date"), by and between Southern Wine & Spirits of
Upstate New York, Inc., a New York corporation (the "Company") and Lester Eber (the
"Consultant").

                                    WITNESSETH:
       Whereas, Consultant possesses extensive knowledge and experience regarding the
alcoholic beverage markets in the state of New York;

       Whereas, the Company believes that Consultant's business advice        will   be extremely
beneficial to the Company; and

        Whereas, Consultant agrees    to render    services   to Company, upon the terms      and
conditions hereafter stated.

        Now, therefore, in consideration of the covenants and agreements herein made, the
parties agree as follows:

        1.     Recitpls. The above recitals are incorporated by reference herein and made       a
part hereof as if set forth verbatim.

        2.    Tpfm. Subject to the provisions of Section 8 below, this Agreement shall         be
for a term of five (5) years, commencing on the Effective Date and ending August 29,2012
(the "Term").

        3.    Duties.

              (a)    Consultant agrees to consult with Company, on an as-needed basis for
up to forty (40) hours per week, in connection with the alcoholic beverage industry in the
State of New York, including but not limited to, providing strategic advice relating to the
areas   of  developing and maintaining legislative relationships, insurance, supplier
relationships, retailer relationships, and operational issues. Consultant shall have the title of
.,Senior Vice President New York". In addition, if requested by Company, Consultant
                           -
shall perform consulting services for Company's affiliates in the States of Ohio and
Delaware on terms to be agreed upon.

               (b)    Consultant shall report to the General Manager of Southern Wine &
Spirits of New   York,  Inc. on daily matters. Further, Consultant shall be subject to the
direction of the Chairman and President of Southern Wine & Spirits of America, Inc.

               (c)   Company shall have the right to reduce or entirely eliminate
Consultanfs duties hereunder so long as full payment is made pursuant to this Agreement.


                                          -Page   I of9-


                                                                        EB-00000702
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 3 of 11




               (d) Company shall make an office available for Consultant in Company's
Syracuse, New York location.

       4,      Consulting Eeg.

               (a)    Consultant shall receive an annual fee       of Six   Hundred Thousand
($600,000) Dollars ("Consulting Fee") as the total compensation
                                                           for Consultant's services
hereunder. The Consulting Fee shall be paid over equal monthly installments of Fifty
Thousand ($50,000) Dollars beginning on the Effective Date.

              (b)     In addition, from time to time, Company may pay a discretionary bonus
to Consultant for extraordinary services, as determined in the sole discretion of Company.

       5.     Independent.lConlffiffiffiEmployeeBgggfilg.

              (a)     Consultant understands that as a result of providing consulting services,
he will not be entitled to any benefits ordinarily payable to Company's employees, including,
but not limited to, health insurance, life insurance andlor pension benefits. Consultant
acknowledges that he is an independent contractor. Additionally, Consultant further
acknowledges that he will pay ordinary income taxes due on the consulting fee, and will
indemniff Company in the event that any payroll taxes are assessed against the Company in
connection with the consulting fee.

              (b)      Consultant shall not be entitled to reimbursement of expenses in
connection with his performance of this Agreement. Notwithstanding the foregoing, in the
event that Company requests Consultant to take any action that would require Consultant to
incur out-of-pocket expenses, Consultant shall notifr Company in advance and Company
shall arrange for the payment of such expenses to be made directly by Company.

       6.     Rpstrjctivp Qeyenant.

              (a)    Consultant agrees that, except as otherwise provided for in this Section
6, during the Term and for five (5) years thereafter, Consultant will not engage or participate,
directly or indirectly, either as a principaln agent, employer, employee, consultant,
stockholder (except for companies whose stock is publicly traded, in which Consultant does
not own more than two percent of the outstanding stock), co-partner, co-venturer, member,
offtcer, independent contractor, director or trustee of any person, partnership, entity, firm or
corporation or in any other capacity whatsoever, in any Restricted Business Activity (as
defined below) in any state where Southern Wine & Spirits of America, Inc., a Florida
corporation, or any of its subsidiaries and/or affiliates (collectively with Company refered to
as "Southern") conduct business ("Territory").




                                         -Page2 of 9-
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 4 of 11




       The term "Restricted Business Activity" means:

                      (r) to engage in the business of, or acquire or own, manage,
cooperate, finance, join, control or participate in the acquisition or ownership, management,
operation, financing or control of, or be connected in any way in the wholesale sale,
merchandising, brokerage, delivery andlor distribution of alcoholic beverages (including but
not limited to wine, spirits and beer) and non-alcoholic beverages in the Territory (the
"Business");

                       (iD   to consult with, advise or assist in any way which is competitive
or adverse to Southern, whether or not for consideration, any person which is in any aspect of
the Business, including, but not limited to, soliciting customers or otherwise serving as an
intermediary for any such competitor and loaning money or rendering any other form of
financial assistance to or engaging in any similar form of business transaction with any such
competitor;

                       (iil)  directly or indirectly, either alone or in cooperation with others,
attempting to solicit, encourage or induce or solicit, encourage or induce Southern's vendors,
suppliers or customers to terminate, curtail or restrict their relationship with Southern, in any
way interfere with the relationship of Southern and its vendors, suppliers or customers, or
attempt to provide the types of services or similar products offered by Southern to those of its
customers;

                       (iv)    directly or indirectly, either alone or in cooperation with others,
attempt to hire, solicit or engage or hire, solicit or engage any person employed or contracted
by Southern, to leave his or her employment or discontinue his or her engagement with
Southern, whether or not the employment or contracting is full time or temporary, pursuant
to a wriffen or oral agreemen! or for a determined period or at will;

                      (v) have any business relationship, in any capacity whatsoever that
would interfere with, diminish or impair the valuable relationships that Southern has with
any entity or otherwise take any action that would interfere with, diminish or impair the
valuable relationships that Southern has with any entity; or

                       (vi)    otherwise divert    or   attempt   to   divert from Southern    any
Business or Business opportunity whatsoever.

         Notwithstanding the preceding, "Restricted Business Activity" shall not include: (i)
 any actions taken by Consultant in accordance with his duties under this Agreement; (ii)
 Consultant's continued direct or indirect ownership in Eber-Connecticut, LLC, Eber-Rhode
 Island, LLC, and/or Delaware Importers, LLC in each case only to the extent that such
 entities do not participate in the Business in the Territory; (iii) Consultant's participation in
 the continued wind-down and liquidation of Eber Bros, Wine & Liquor Corporation's
 operations in the State of New York, (iv) Consultant's participation in the continued wind-
 down and liquidation of Eber-Metro, LLC, (v) during the Term, Consultant's participation as


                                           -Page 3   of9-


                                                                          EB-00000704
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 5 of 11




a "Passive Investor"   in any import company and/or entity that is a supplier of wine or spirits
to Southern, so long as such involvement does not materially interfere with Consultant's
obligations under this Agreement, or (vi) during the five (5) year period after the Term,
Consultant's involvement in any import company and/or entity that is a supplier of wine or
spirits to Southern. For purposes of this Agreement, Consultant shall be deemed a "Passive
Investor" with respect to any investment which (i) if in a publicly-held company, results in
Consultant owning no more than 2o/o of the issued and outstanding capital stock of said
entity, and (ii) if in a privately held entity, Consultant has no right to become a director of
said entity and has no control, whether contractual or otherwise, in the day-to-day operations
or strategic planning of said entity. In addition to the foregoing and in addition to any other
iemedies that Consultant may possess, in the event that Company, prior to a termination of
the Agreement pursuant to Section 8 (a), (b) or (c), fails to make payment of any installment
of the Consulting Fee under Section 4(a), and such failure is not cured within ten (10) days of
written notice thereof, the covenants and restrictions imposed upon Consultant under this
Section 6 shall terminate and be of no further force or affect whatsoever.

               Notwithstanding anything herein to the contrary, the "Territory" shall include:
(i) the State of Delaware; (ii) all other States where Southern curently conducts Business;
and (iii) and any other State where Southern conducts Business after the date of this
Agreement. In thc event that Consultant is not in breach of this Agreement, clausc (iii) of the
previous sentence shall not apply if Consultant is engaged in the Business in such State after
the date of this Agreement but prior to Southern conducting Business in such State.

              (b)       Cofrsidpratiqn, fp* fhe Re,S,lricllvS Covenant. Consultant acknowledges
that the payment hereunder for his services as a consultant shall be adequate consideration
for his entering into this restrictive covenant.

              (c)     Reformation by Court. In the event that a Court of competent
jurisdiction shall determine that any provision of this Agreement is invalid or more
restrictive than permitted under the governing law of such jurisdiction, then such provision
shall be interpreted and enforced as if it provided for the maximum restriction permitted
 under such governing law, and the provision, as determined by such Court, shall be
 incorporated herein by reference and treated as being a part ofthe restrictive covenant agreed
to between the parties.

               (d)     Ackng]vle{gment thpt the Restrictions,Afe.Rg4'"onable. Consultant
acknowledges that the restrictions contained herein are reasonable, and are reasonably related
to the legitimate business interests of Southern.

             (e) Iniunction. Consultant recognizes that a breach of the covenants
contained in this Section 6 will cause irreparable injury and damage to Southern, the
monetary amount of which may be virtually impossible to ascertain. As a result, Consultant
hereby acknowledges that Southern shall be entitled, without the necessity of proof of actual
damages or inadequacy of legal remedy, to a temporary or permanent injunction from any
court of competent jurisdiction enjoining and restraining any violation of any or all of the


                                          -Page 4 of 9-




                                                                       Eg-oootiozos
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 6 of 11




covenants contained in this Section 6 by Consultant, either directly or indirectly, and that
such right to an injunction shall be cumulative, and is in addition to other remedies Southern
may possess,

                      Notwithstanding the preceding, in the event of any breach or violation
by Consultant of any of the provisions of this Section 6, the running of the time period
described in subsection (a) above (but not the obligations under this Agreement) shall be
tolled during the continuation of any breach or violation.

               (f)   Independent*Representation. Consultant represents and waruants that he
has received representation from independent counsel prior to entering into this Agreement.

       7,     Confidentiality. For purposes of this Section 7,the term "Southern" shall not
include Eber-Connecticut, LLC or Eber-Rhode Island, LLC.

               (a)       Confidentip,,Unfotmation. Consultant acknowledges that as a result of
his affiliation with Southern, he has and will become informed of, and have access to, ceftain
information which Southern deems valuable and confidential, including without limitation,
the identity of clients or customers or identif-red potential clients or customers of Southern;
Southern's financial information, methods of doing busincss, trade sccrets, plans, pricing,
contracts, agreements, licenses, descriptive materials describing the methods and procedures
employed by Southern in the conduct of its business, information regarding Southern's
management information systems, personnel information, computer records, written, typed
or printed lists and other materials (collectively, 'oConfidential Information"). The term
"lists'r or its equivalent as used herein are not limited to a physical writing or compilation but
also include any and all information whatsoever regarding the subject matter of the "list"
whether or not such compilation has been reduced to writing. Consultant further agrees that
even if such information is developed, contributed or acquired in whole or part by him, it is
Southern's exclusive property to be held in trust by him for the sole benefit of Southern.
Furthermore, except as required by law, or reasonably required in order for Consultant to
perform his duties on behalf of Southern so long as such disclosure is not to the detriment of
 Southern, Consultant shall not at any time, use, reveal, report, publish, copy, transcribe,
transfer or disclose to any person, corporation, or other entity, any of the Confidential
Information without the prior written consent of Southern, except for information which
 legally and legitimately is or becomes available in the public domain. Consultant's
 obligations pursuant to this Section 7(a) shall survive the Term indefinitely.

               (b)     Return of Confidential Information. Upon either the termination of this
Agreement or the earlier request of Southern, Consultant shall promptly deliver to Southern,
all Southern property and possessions, including but not limited to, any sales material,
manuals, letters, notes, notebooks, reports, . copies, sales reports, printouts, Confidential
Information, and all other materials relating to Southern's business which are in Consultant's
possession or control.




                                           -Page 5 of 9-



                                                                        EB-00000706    -
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 7 of 11




       8.     Termination. This Agreement may be terminated:

              (a)     By the mutual agreement of both parties;

              (b)     In the event Consultant dies or becomes disabled to the point of being
unable to perform his duties for aperiodofat least 120 consecutive days;

               (c) At the sole option of Company for "Cause". "Cause" shall mean: (i)
the Consultant having been convicted of, or pleading guilty or nolo contendere to a felony;
(ii) engaging in criminal or unethical conduct that in the reasonable judgment of Company
may have a material adverse effect on Company's operations, its ability to conduct its
business or its ability to maintain its licenses issued by regulatory authorities; (iii) in the
event Consultant breaches any of the provisions of Sections 6 or 7 above; or (iv) in the event
Consultant breaches any other material provision of this Agreement and such breach
continues for morethanten (10) days following written noticeto Consultant from Company
of such breach.

        If this Agreement is terminated as described in this Section 8, Consultant shall only
be entitled to the pro-rata payment of the Consulting Fee described in Section 4 above,
through the date of such termination. If this Agreement is terminated by Company for any
reason other than death, disability (as defured above) or "Cause," Consultant shall continue
to receive, and Company shall continue to pay the Consulting Fee due and owing hereunder
for the remainder of the Term.

       9.     IntentionallyOmitted.

       10.     Representations--and._lMaganlieg. Consultant represents and warrants to
Company that he is not under any contractual restrictions or other restrictions or obligations
that are inconsistent with the execution of this Agreement, performance of his duties and the
covenants hereunder, or the rights of Company pursuant to this Agreement.

       11.    Notice. All notices under this Agreement shall be in writing and shall        be
given by personal delivery, or by registered or certified United States mail, postage prepaid,
return receipt requested, to the addresses set forth below:

              To Company

              Wayne E. Chaplin
              President and Chief Operating Officer
              Southern Wine & Spirits of Upstate New York, Inc.
              1600 N.W. 163 Street
              Miami, Florida 33169




                                           -Page 6   of9-


                                                                      EB-00000707
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 8 of 11




              With a copy to:

              Robert G. Breier, Esq.
              Breier, Seif, Herman & Silverman, P.A.
              3000 Ponce de Leon Boulevard, Suite 1125
              Coral Gables, Florida 33134

              To Consultant:

              Lester Eber
               15   Coral Way
              Rochester, New    York   14618

              With a copy to

              Patrick J. Dalton, Esq.
              Harris Beach PLLC
              99 Garnsey Road
              Pittstbrd, New York 14534

or to such other person or persons or such other address or addresses as Consultant and
Company, or their respective successors or assigns, may hereafter furnish to the other by
notice similarly given. Notices, if personally delivered, shall be deemed to have been
received on the date of delivery, and if given by registered or certified mail, shall be deemed
to have been received on the fifth business day after mailing.

       12.   Waiur"f, The waiver by Company of a breach of any provisions of this
Agreement by Consultant shall not operate or be construed as a waiver of any subsequent
breach by Consultant.

       13.    Assielpe+l. An     assignment to an entity in which Company has a majority
ownership interest is expressly permitted, and Consultant agrees to be bound by the terms of
this Agreement following any such assignment, provided it does not materially change the
extent or nature of the services provided by Consultant. No such assignment shall relieve
Company of its obligations hereunder. With the exception of an assignment permitted in
accordance with the preceding sentence, this Agreement is personal and may not be assigned
or delegated by either party without first obtaining the written consent of the other.
Notwithstanding any provision to the contrary set forth herein, all of the obligations of
Company hereunder shall be guaranteed by Southern Wine & Spirits of America, Inc.

       14.    eipding Effp-cJ. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective heirs, representatives, successors and permitted assigns.
Notwithstanding the preceding to the contrary, this Section shall not be construed to provide
for any assignment that is prohibited by Section 13 above. The parties agree that the remedy
at law for any actual or threatened breach of this Agreement by either would be inadequate


                                          -Page 7 of 9-



                                                                      EB-00000708
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 9 of 11




and that both shall be entitled to specific performance hereof or injunctive relief, or both, by
temporary or permanent injunction or other appropriate judicial remedy, writ or order, in
addition to any damages which both parties may legally be entitled to recover.

       15.     Amendmenfs. No amendments or additions to this Agreement shall be binding
unless in writing and signed by both parties.

       16.     4.pplic?ble Law. This Agreement shall be construed and enforced in
accordance    with the local laws of the State of New York. With respect to any matter,
hereunder which may be instituted in federal or state courts, the parties hereto consent to and
submit to the jurisdiction of the federal and state courts located in the State of New York, and
agree that any such action or suit shall be brought by the parties in any federal or state court
establishedor sitting in Onondaga County, New York. The parties shall not raise in
connection therewith and hereby waive any defenses based upon the venue, the
inconvenience of the forum, the lack of personal jurisdiction, or the like in any such action or
suit brought in the State of New York.

        17. Headings. The section headings used in this Agreement are included solely
for convenience and shall not affect, nor be used in connection with, the interpretation of this
Agreement.

       18,      Severabilily. The invalidity of any one or more of the words,           phrases,
sentences, clauses, sections or subsections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part thereo{ all of which
are inserted conditionally on their being valid in law, and, in the event that any one or more
of the words, phrases, sentences, clauses, sections or subsections contained in this Agreement
shall be declared invalid by a court of competent jurisdiction, then, except to the extent that
Section 6(c) hereof provides otherwise, this Agreement shall be construed as if such invalid
word or words, phrase or phrases, sentence or sentences, clause or clauses, section or
sections, or subsection or subsections, had not been inserted.

       19.      gpsts and Aftorney'S Feeq. The parties agree that in the event it becomes
necessary for any party to institute litigation or to obtain the services ofan attorney in order
to enforce its rights under the terms of this Agreement then, in that even! the prevailing
party, as determined by an arbitrator or a court of competent jurisdiction, shall be entitled to
recover reasonable attorneyrs fees expended and the costs of such litigation, including
appellate litigation, from the non-prevailing party.

        20. Counterparts.. This Agreement may be executed in one or more counterparts,
all of which taken together, shall constitute one and the same Agreement. Faxed signatures
shall be deemed an original for purposes ofthe Agreement.

       2l Qon$truction. For purposes of this Agreement, no party shall be construed as
the drafter of this Agreement. The parties expressly agree that the language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to express their


                                          -Page 8   of9-


                                                                       E8-00000709
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 10 of 11




 mutual intent, and no provision of this Agreement should be construed against or interpreted
 to the advantage ofany party hereto by anyjudicial authority or arbitrator by reason ofsuch
 party having been deemed to have structured or dictated such provision.

        22,     Entire-4greement. This Agreement contains the entire agreement of         the
 parties relating to Consultanfs relationship with the Company for the Term.

        In Witness Whereof, the parties hereto have executed this Agreement effective   as   of
 the date and ye.ar first written above.
 COMPANY:

 SOUTHERN WINE & SPIRITS OF UPSTATE NEW YORK, INC.


 Its


 CONSULTANT:


 LESTEREBER



 The undersigned hereby guarantees each and every obligation of Southern Wine & Spirits of
 Upstate New York, Inc. ('Company") under the Consulting Agreement, made and entered
 into effective August 30,2007, by and between Company and Lester Eber.


 SOUTHERN WINE & SPIRITS OF AMERICA,INC.




 Its:




                                           -Page 9 of 9-



                                                                      E8-0000071 0
Case 1:16-cv-09517-LAK-KHP Document 262-9 Filed 11/08/19 Page 11 of 11




  mutual intent, and no provision of this Agreement should be construed against or interpreted
  to the advantage ofany party hereto by anyjudicial authority or arbitrator by reason ofsuch
  party having been deemed to have structured or dictated such provision.

         22,   '   Entire #greemfiIrt. This Agreement contains the entire agreement of the
  parties relating to Consultanfs relationship withthe Company for the Term.

          In Witness Whereofl the parties hereto have executed this Agreement effective as   of
  the date and year first written above.
  COMPANY:

  SOUTHERN WINE & SPIRITS OF UPSTATENEW YORK, INC.

  By:
  Its:


  CONSTILTANT:


  LESTEREBER
                       ffi#*
  The undersigned hereby guarantees each and every obligation of Southern Wine & Spirits of
  Upstate New Yorko Inc. ('Company') under the Consulting Agreement, made and entered
  into effective August 24,2007, by and between Company and LesterEber.


  SOUTHERN WINE          & SPIRITS OF AMERICA,INC.


  By

  Its:




                                          .Page 9   of9-



                                                                         EB-0000071 I
